Exhibit 10.1.2

 

SECURED PROMISSORY NOTE

 

$10,000,000

Dated: December 30, 2010

 

FOR VALUE RECEIVED, the undersigned, CELLDEX THERAPEUTICS, INC., a Delaware
corporation (“Celldex”) and CELLDEX RESEARCH CORPORATION, a Delaware corporation
(“Celldex Research”; Celldex and Celldex Research are referred to herein
individually and collectively, jointly and severally, as “Borrower”) HEREBY
PROMISES TO PAY to the order of MIDCAP FINANCIAL, LLC (“Lender”) the principal
amount of TEN MILLION DOLLARS ($10,000,000) or such lesser amount as shall equal
the outstanding principal balance of the Term Loan made to Borrower by Lender,
plus interest on the aggregate unpaid principal amount of the Term  Loan, at the
rates and in accordance with the terms of the Loan and Security Agreement by and
between Borrower and MidCap Financial, LLC, as Agent, and the Lenders as defined
therein (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”).   If not sooner paid, the entire principal amount
and all accrued interest hereunder and under the Loan Agreement shall be due and
payable on Maturity Date as set forth in the Loan Agreement.

 

Borrower agrees to pay any initial partial month interest payment from the date
of this Secured Promissory Note (this “Note”) to the first Payment Date
(“Interim Interest”) on the first Payment Date.

 

Principal, interest and all other amounts due with respect to the Term Loan, are
payable in lawful money of the United States of America to Lender as set forth
in the Loan Agreement and this Note.  The principal amount of this Note and the
interest rate applicable thereto, and all payments made with respect thereto,
shall be recorded by Lender and, prior to any transfer hereof, endorsed on the
grid attached hereto which is part of this Note.

 

The Loan Agreement, among other things, (a) provides for the making of a secured
Term Loan to Borrower, and (b) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events.

 

This Note may not be prepaid except as set forth in Section 2.2(c) and
Section 2.2(d) of the Loan Agreement.

 

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term Loan, interest on the Term Loan and all other amounts due Lender under
the Loan Agreement is secured under the Loan Agreement.

 

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

 

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.  This Note shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Maryland.

 

Note Register; Ownership of Note.  The ownership of an interest in this Note
shall be registered on a record of ownership maintained by Lender or its agent. 
Notwithstanding anything else in this Note to the contrary, the right to the
principal of, and stated interest on, this Note may be transferred only if the
transfer is registered on such record of ownership and the transferee is
identified as the owner of an interest in the obligation.  Borrower shall be
entitled to treat the registered holder of this Note (as recorded on such record
of ownership) as the owner in fact thereof for all purposes and shall not be
bound to recognize any equitable or other claim to or interest in this Note on
the part of any other person or entity.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

 

BORROWER:

 

 

 

CELLDEX THERAPEUTICS, INC.

 

 

 

By:

/s/ Anthony S. Marucci

 

Name:

Anthony S. Marucci

 

Title:

President and

 

 

Chief Executive Officer

 

 

 

 

 

 

 

CELLDEX RESEARCH CORPORATION

 

 

 

 

By:

/s/ Anthony S. Marucci

 

Name:

Anthony S. Marucci

 

Title:

President and

 

 

Chief Executive Officer

 

--------------------------------------------------------------------------------